Request for reconsideration/other – continued from PTO 303
Continuation of 12 – The request for reconsideration has been considered but does NOT place the application in condition for allowance because:

In response for reconsideration filed May 6, 2022, claims 1, 18, 26 and 29 are amended. 

Applicant amendments to claims 1, 18, 26 and 29 changes the scope of the claims, by adding the following limitation, in lines 5-9, "… wherein the first node is a relay node in the multiple-hop wireless network; selecting, at the first node after using the first preconfigured resource allocation, a second preconfigured resource allocation of the plurality of preconfigured resource allocations for communications with one or more of the parent node or the child node…”, changing the scope of the claims. The addition made to the claims introduce new issue which requires further consideration and / or search.

Applicant argues, see page 10 paragraph 3 filed May 6, 2022, “After Final Consideration Pilot 2.0 (AFCP 2.0). Applicant respectfully submits that the above amendments to the claims place the application in condition for allowance. Further, the amendments can be determined to place the application in condition for allowance with only a limited amount of further searching or consideration. Therefore, Applicant requests that the Office consider these amendments under the AFCP 2.0”.

However, the request for reconsideration was not filed under AF2.0.


/LAKERAM JANGBAHADUR/Primary Examiner, Art Unit 2469